DETAILED ACTION
This office action is in response to amendment filed on Mar. 10, 2021.
Claims 1, 10, and 19 have been amended.
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 10, 11, 14, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Hori (US Pub. No. 20090313630 A1 hereinafter “Hori”), and in view of Gordon et al. (US Pub. No. 20100153771 A1 hereinafter “Gordon”) and further view of Bartlett et al. (US Pub. No. 20130212234 A1 hereinafter “Bartlett”)
Per claim 1 (Currently Amended)
Hori discloses
each node of the plurality of nodes comprises one of the plurality of controllers (As shown in Fig.4 & [0071] “The node 31 constituting the cluster system 30 includes a job execution controller 31a and a modification application agent 31b.”)
each of the plurality of nodes is associated with one of the solution groups ([0049]“The serviceable node group represents a set of nodes that are able to execute a job at the request of the management node 100.”
notifying a solution manager to initiate performance of pre-update tasks associated with at least one of the plurality of nodes ([0094] “FIG. 10 is a flowchart illustrating a procedure for the initiation stage of the modification application process.  In the following, the process illustrated in FIG. 10 will be explained in order of step number.” Steps 32-36 are pre-update task associated with one of the plurality of nodes and describe in paragraph [0096]-[0100])
performing, after the notifying, an update of at least one of the plurality of nodes in the cluster based on the processing sequence of the solution groups ([0124] “The result of updating of the serviceable node group list is notified from the job execution status manager 111 to the job executable node manager 112.  On receiving the notification, the job executable node manager 112 confirms that the exclusion of the node selected in Step S61 from the serviceable node group has been completed.”)
Hori does not disclose
obtaining metadata from at least one of a plurality of controllers.
But Gordon discloses
obtaining metadata from at least one of a plurality of controllers ([0111] “A client within a HMI, or terminal the renders control data, can retrieve or receive metadata that describes or otherwise characterizes control data from a controller”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Hori with the teaching of Gordon to include obtaining metadata from at least one of a plurality of controllers in order to supply metadata that controls implementation of peer-to-peer 
Hori and Gordon do not disclose
processing the metadata to obtain solution groups and a processing sequence of the solution groups and wherein the metadata comprises an identifier that identifies the solution group
However, Bartlett discloses
processing the metadata to obtain solution groups ([0032] “The node 220a may include various criteria to use to identify particular data groups 207, such as a file name or other metadata associated with a particular data group, one or more specified criteria with respect to content of the data groups 207”) and a processing sequence of the solution groups ([0011] “to perform a defined type of calculation on one or more groups of input data, to aggregate multiple groups of input data in one or more manners”)
wherein the metadata comprises an identifier that identifies the solution group ([0032] ““The node 220a may include various criteria to use to identify particular data groups 207, such as a file name or other metadata associated with a particular data group”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Hori and Gordon and further including processing the metadata to obtain solution groups and a processing sequence of the solution groups and wherein the metadata comprises an identifier that identifies the solution group as taught by Bartlett in order to configure workflow service provides a group of computing nodes on which defined workflows for clients can be executed.

Per claim 2
The rejection of claim 1 is incorporated
Hori further discloses
wherein the solution manager performs the pre-update tasks ([0100] “The job executable node manager 112 selects modification applicable nodes and notifies the modification application controller 140 of the result of the selection.”)

Per claim 5
The rejection of claim 1 is incorporated
Hori further discloses
after performing the update of the plurality of nodes in the cluster: notifying the solution manager to initiate a performance of post-update tasks associated with at least one of the plurality of nodes ([0120] “FIG. 12 is a flowchart illustrating a procedure of the modification applicable node selection and notification process.  In the following, the process illustrated in FIG. 12 will be explained in order of step number.” Steps 61-66 are post-update task associated with one of the plurality of nodes and describe in paragraph [0121]-[0126])

Per claim 6
The rejection of claim 5 is incorporated
Hori further discloses
wherein the post-update tasks comprise notifying the solution manager that the update is complete ([0124] “On receiving the notification, the job executable node manager 112 confirms that the exclusion of the node selected in Step S61 from the serviceable node group has been completed.”) 

Per claims 10-11 and 14-15
They are medium claims corresponding to the method claims 1-2 and 5-6 respectively and are rejected the same reason set forth in connection of the rejection of claims 1-2 and 5-6 above.

Per claims 19 and 20
They are system claims corresponding to the method claims 1 and 2 respectively and are rejected the same reason set forth in connection of the rejection of claims 1 and 2 above.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by Hori, and in view of Gordon and Bartlett and further view of Arkin (US Pub. No. 20130332456 A1 hereinafter “Arkin”)
Per claim 3
The rejection of claim 1 is incorporated
Hori, Gordon and Bartlett do not disclose
wherein the pre-update tasks comprise placing the plurality of nodes in the cluster in maintenance mode.
But Arkin discloses
pre-update tasks comprise placing the plurality of nodes in the cluster in maintenance mode ([0041] “the list can be maintained when a node is in offline mode [maintenance mode] (not connected to the network after previously being connected), thus enabling monitoring of OS updates”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Hori, Gordon and Bartlett and further including pre-update tasks comprise placing the plurality of nodes in the cluster in maintenance mode as taught by Arkin in order to provide a method to configure to accommodate events related to a node, thus enabling monitoring of OS updates.

Per claim 12
It is a medium claim corresponding to the method claim 3 and is rejected the same reason set forth in connection of the rejection of claim 3 above.

Claims 4, 8, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Hori, and in view of Gordon and Bartlett and further view of Thompson et al.(US Pub. No. 20130205128 A1 hereinafter “Thompson”)
Per claim 4
The rejection of claim 1 is incorporated
Hori, Gordon and Bartlett do not disclose
wherein the pre-update tasks comprise moving a workload from a first node of the plurality of nodes to a second node of the plurality of nodes in the cluster, wherein the second node is not one of the at least one of the plurality of nodes being updated.
But Thompson discloses
the pre-update tasks comprise moving a workload from a first node of the plurality of nodes to a second node of the plurality of nodes in the cluster, wherein the second node is not one of the at least one of the plurality of nodes being updated ([0006] “performing the updating run comprises moving any workloads from each computer node to be updated, and reinstating least one workload on that computer node after completing the updating of that computer node.  Performing the updating run may include moving orchestrator responsibility from one computer node to another computer node.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Hori, Gordon and Bartlett and further including the pre-update tasks comprise moving a workload from a first node of the plurality of nodes to a second node of the plurality of nodes in the cluster, wherein the second node is not one of the at least one of the plurality of nodes being updated as taught by Thompson in order to provide a method of move workloads from one node to the other node and thereby continue operating transparently to node clients and perform automatic load balancing or as part of manual maintenance.

Per claim 8
The rejection of claim 5 is incorporated
Hori, Gordon and Bartlett do not disclose
wherein the post-update tasks comprise moving a workload from a second node of the plurality of nodes to a first node of the plurality of nodes, wherein the workload was moved from the first node the second node in response to performance of a pre-update task.
But Thompson discloses
the post-update tasks comprise moving a workload from a second node of the plurality of nodes to a first node of the plurality of nodes, wherein the workload was moved from the first node the second node in response to performance of a pre-update task ([0006] “performing the updating run comprises moving any workloads from each computer node to be updated, and reinstating least one workload on that computer node after completing the updating of that computer node.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Hori, Gordon and Bartlett and further including the post-update tasks comprise moving a workload from a second node of the plurality of nodes to a first node of the plurality of nodes, wherein the workload was moved from the first node the second node in response to performance of a pre-update task as taught by Thompson in order to provide a method of move workloads from one node to the other node and thereby continue operating transparently to node clients and perform automatic load balancing or as part of manual maintenance.

Per claims 13 and 17
They are medium claims corresponding to the method claims 4 and 8 respectively and are rejected the same reason set forth in connection of the rejection of claims 4 and 8 above.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Hori, and in view of Gordon and Bartlett and further view of Clarke (US Pub. No. 20090158016 A1 hereinafter “Clarke”)
Per claim 7
The rejection of claim 5 is incorporated
Hori discloses pre-update and post-update task associated with one of the plurality of nodes, but Hori, Gordon and Bartlett do not disclose
where in the post-update tasks comprise removing at least one of the plurality of nodes in the cluster from a maintenance mode, wherein the at least one of the plurality of nodes was placed in maintenance mode in response to performance of a pre-update task.
However, Clarke discloses
removing at least one of the plurality of nodes in the cluster from a recovery mode, wherein the at least one of the plurality of nodes was placed in recovery mode ([0077] “Once the node or nodes which became unavailable become available again, then the computer cluster can be moved out of the selected recovery mode by re-designating the mode or set of modes that had been active when the node became unavailable”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Hori, Gordon and Bartlett and further including removing at least one of the plurality of nodes in the cluster from a recovery mode, wherein the at least one of the plurality of nodes was placed in recovery mode as taught by Clarke in order to provide a method of software managing the computer cluster to change in an existing designation of one or more modes.

Per claim 16
It is a medium claim corresponding to the method claim 7 and is rejected the same reason set forth in connection of the rejection of claim 7 above.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Hori, and in view of Gordon and Bartlett and further view of Chi et al. (US Pub. No. 20130018868 A1 hereinafter “Chi”)
Per claim 9
The rejection of claim 5 is incorporated
Hori, Gordon and Bartlett do not disclose
wherein the post-update tasks comprise rebuilding file system metadata associated with at least one of the plurality of nodes.
But Chi discloses
rebuilding file system metadata associated with at least one of the plurality of nodes ([0012] “establish and/or discover computing nodes (as well as confirm or regenerate, as necessary, metadata and content associated with each node of the network)”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Hori, Gordon and Bartlett and further including rebuilding file system metadata associated with at least one of the plurality of nodes as taught by Chi in order to maintain a registry containing information of all of the nodes that are connected to each other within the network.


It is a medium claim corresponding to the method claim 9 and is rejected the same reason set forth in connection of the rejection of claim 9 above.

Response to Arguments
Applicant’s arguments filed on Mar. 10, 2021 have been fully considered but they are not persuasive.
In the remarks, Applicant argues that:
(a) 	Applicant's arguments with respect to claims 1, 10, and 19, the currently amended claim feature “wherein the metadata comprises an identifier that identifies the solution group” that cited references do not teach or suggest.
Examiner’s response: 
Examiner disagrees.
With respect to the claimed “solution group”, the claim language does not further describe or specify any detail what is “solution group”.  Examiner may broadly interpret this term.
Hori and Gordon fail to disclose the metadata comprises an identifier that identifies the solution group, but Bartlett cure the insufficiencies of Hori and Gordon.
Bartlett discloses the metadata comprises an identifier that identifies the solution group in paragraph [0032] “The node 220a may include various criteria to use to identify particular data groups [identify solution groups] 207, such as a file name or other metadata [identifier] associated with a particular data group”)
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191